                                                  I'll                  ·y
                                                         USDCSDN
                                                         l)OClll,f RNT
UNITED STATES DISTRICT COURT                             El..E(~fttc1,JNlC.Al JY FILED
SOUTHERN DISTRICT OF NEW YORK                            DOC#:-····-·            IQ
                                                         OM."'B FILED: 'J -?;D-Li-.,.,.
                                                           .                     ..
 UNITED STATES OF AMERICA,

                                                               17 CR 350 (LAP)

                 -against-                                 19 Civ. 661 (LAP)

 RAZHDEN SHULAYA,                                        MEMORANDUM AND ORDER

                          Defendant.

 RAZHDEN SHULAYA,

                         Petitioner,
                 -against-
 UNITED STATES OF AMERICA
                         Respondent.



  LORETTA A. PRESKA, Senior United States District Judge:

  I.      Shulaya's Petition Pursuant to 28 U.S.C. § 2255 is Denied

       Before the Court is the motion to vacate filed by Razhden

Shulaya       (the    "Petitioner"   or the   "Defendant")               pursuant   to    28

U.S.C.    §    2255    (the   "Motion")   [dkt.      no.       1   in    19-CV-661],     and

Shulaya's letter filed February 12, 2019, seeking to amend and/or

supplement the original motion (the "Amendment" or "Amd. ")                            [dkt.

no. 6 in 19-CV-661]. The Motion seeks to vacate Shulaya's sentence

on the ground that Shulaya's counsel in his underlying criminal

case, Anthony Cecutti, rendered ineffective assistance by failing

to provide advice as to whether Shulaya should have accepted a

prior plea offer extended by the Government in February 2018.

                                          1
Shulaya claims that, "[h]ad Defendant been informed that he would

received [sic] a sentence of 45 years imprisonment if he rejected

the plea agreement, or that the evidence against him would likely

result in a conviction at trial, and/or that he should accept the

Government's plea offer, he would have accepted the plea agreement

and entered a plea of guilty according to the terms of the plea

agreement." Mot. at 2. The Amendment seeks to add a further claim

of ineffectiveness, specifically that Mr. Cecutti "labored under

an   'actual conflict of interest'" insofar as Mr.           Cecutti "was

appointed under the Criminal Justice Act .               despite the fact

that   Petitioner   was   capable   and   willing   to    retain   his   own

attorney." Amd. at 2.


       The Motion and Amendment follow on a series of frivolous and

false claims by Shulaya regarding his case,         his innocence,       and

his relationships with his prior counsel. The Motion is of a piece

with those prior submissions:       on at least two prior occasions,

the Court confirmed that the Government's prior plea offer was

transmitted and explained to Shulaya by his              counsel and that

Shulaya had,   following those consultations, rejected that offer

in favor   of proceeding to    trial.     The Amendment,     moreover,    is

flatly contradicted by the extensive record in this case, which

makes plain that Mr. Cecutti was assigned as CJA counsel, remained

assigned as stand-by counsel during the period that Shulaya in


                                    2
fact   retained   counsel,   continued again   as   lead counsel   after

Shulaya essentially fired his retained counsel, and that Shulaya

was in fact supportive of Mr. Cecutti's continued representation.

At no time was Shulaya forced to accept representation from a

Court-appointed attorney.



        A. Background


  1. Background to the Shulaya Enterprise and the Charges

       Razhden Shulaya has held himself out as a "vor v zakone."

Vor v zakone is a Russian phrase that translates to "Thief-in-

Law" and refers to "a fraternal order of elite criminals that

dates back to the time of the czars." Shulaya boasted of his

membership during intercepted phone calls, in meetings with

confidential sources, in meetings with witnesses called at his

trial, and during a series of vicious beatings that Shulaya

administered in service of his position over the course of his

time in the United States.

       A vor v zakone - commonly known as a vor - stands at the

highest level of Russian organized criminal groups, akin to a

"Godfather" within an Italian organized criminal group.

Traditionally, vors demand and receive obshchak, or tribute,

from criminals and laypersons within the vor's protection,

license criminal activity by others, and resolve disputes


                                    3
between members of the criminal community. Shulaya, in his

capacity as a var, led a large-scale racketeering conspiracy

that operated in New York City, Las Vegas, Florida, and

elsewhere. Shulaya oversaw loyal subordinates who participated

in criminal activities with his permission and for his benefit,

who received his protection and extended it to others, and who

enforced his authority through intimidation and violence. Among

other things, the Shulaya Enterprise transported and sold

stolen property, used false identification documents to cash

forged checks and to use counterfeit credit cards, run an

illegal gambling parlor, extorted debtors to its gambling

operations, laundered criminal proceeds, and planned to rig

slot machines to defraud casinos.

        On or about June 6, 2017, a grand jury returned an

indictment charging Shulaya and twenty-six members and

associates of the Shulaya Enterprise with racketeering

conspiracy and related crimes. See dkt. no. 1. 1    In

subsequently unsealed superseding indictments, the grand jury

charged additional persons. See, e.g., ECF. Docs. No. 58

    (Khurtsidze), and 189 (Marat-Oulu and Jikia).




1 All references to docket entries refer to the docket in the
criminal case, United States v. Shulaya et al., 17 Cr. 350
(LAP).
                                    4
  2. Shulaya's Repeated Changes of Counsel, Abuse of Prior
     Counsel, and False Claims Regarding Counsel

        Prior to sentencing proceedings, Shulaya retained at least

three attorneys and also benefited from the work of two court-

appointed       attorneys    who   ultimately    tried       Shulaya's   case    and

prepared an extensive sentencing submission on his behalf.                      Upon

his presentment in this District, Shulaya retained the services

of Peter Kapitonov, Esq. See dkt. no. 124. Mr. Kapitonov was the

attorney through whom Shulaya offered a perjurious witness at an

early    bail    hearing,     as   described    in    the    Government's    prior

submission dated November 6, 2018. See also Tr. of Aug. 10, 2017,

Hearing,    dkt.   no.   268.   On August 10,        2017,   on the same day as

this failed bail hearing, attorney Christopher Shella entered a

notice of appearance as Shulaya's additional retained counsel.

Dkt. no. 225.

        Following Mr.       Shella's entry in the case,             Shulaya and an

associate circumvented the Court's protective orders                      and made

false representations to the Bureau of Prisons and the Court. The

various misrepresentations made by or on behalf of Shulaya in

connection with Mr. Shella's brief representation are set forth

in the Government's November 6,             2018 submission.         Judge Forrest

convened a       conference to discuss         those misrepresentations          and

abuse of her discovery orders.           See dkt. no.         360   (Transcript of

October 18, 2017 conference ("Oct. 18 Tr.n)). At the conclusion


                                        5
of that conference, the Court relieved Mr. Shella as counsel and

ordered that Shulaya receive a court-appointed attorney. 2

        On October 23, 2017,            Shulaya's eventual trial counsel, Mr.

Cecutti,    was     appointed      under     the   provisions     of   the   Criminal

Justice Act.        On January      2,    2018,    Shulaya    retained his     fourth

attorney, Elizabeth Macedonio, Esq., who entered her appearance

on that day.       Dkt. no. 482. Mr. Cecutti was not relieved at that

time,    however,       and continued to represent Shulaya.             See Amd.   at

2.

        Shula ya continued to            claim difficulties with his          counsel

even after he hired Ms. Macedonio. By letter dated February 13,

2018, the Government informed the Court of a potential conflict

reflected    in     a    newly   discovered        website,    razhdenshulaya. com,

which,     among        other    things,      contained       derogatory     comments

regarding    Shulaya's          legal     team.    In   particular,    the   website

contained the following statements: 1) "His current CJA attorney

has no motives or interest on the case as well as another attorney




2 Regarding the appointment of CJA counsel during the October 18
conference, Judge Forrest noted the parade of lawyers
representing Mr. Shulaya: "In light of the fact that this is Mr.
Shulaya's third counsel, and the case is not particularly old, I
am starting to be concerned that we are going to have sort of a
rotating series of lawyers. Hence, it's my view that the CJA
attorney may be an individual who we retain for the duration of
the case as necessary who may be joined by co-counsel but who
perhaps will not be released.  So the retention of counsel may
not be something that results in the elimination of the CJA
counsel.n Oct. 18 Tr. at 6.
                                             6
who seems to take money and vanish. We can't get to know the case

because the defense team still didn't provide any discovery in

Russian to Razhden of why he has been held in a Federal Jail";

and 2) "We do not hire unlicensed, unprofessional scumbags, and

thats who we were dealing with. So far,                     our attorney just take

money     and vanish      with no           work progress     whatsoever.      But    even

without     defense      team help,          so much has      been discovered." As

further     developed       at        subsequent     conferences,      much     of     the

website's claims were demonstrably untrue.

        On February 3,         2018,        the Court convened a       conference to

address     the   allegations          on    razhdenshulaya. com.     At   that      time,

Shulaya,    through his counsel, Ms.                Macedonio,     "indicate[d]       that

he (did not]      know who created the website, nor [did] he want to

know."     Dkt.   no.    645     at    3.    The   Court    then   addressed     Shulaya

directly, asking whether he had seen or knew about the website.

Shulaya responded as follows: "I could not have known about this

website at all, because I am isolated from society.                            . As for

my   attorneys,         they're       very     qualified     attorneys,      very     good

attorneys. Compared to the other attorneys that I previously had

that stood before you, your Honor, deceived you. So I could not

compare them to the previous ones at all." Id.                        at 4     ( emphasis

added).    Shulaya then claimed not to have received translations

of certain documents, including the Indictment, and that he was

unable to review discovery.                  Id. at 5.     Immediately proving that

                                               7
statement to be false,       Shulaya then specifically addressed one

particularly damning item provided in discovery-a video recording

of Shulaya and Khurtsidze,       an committing an assault-and falsely

claimed that the video depicted Shulaya and Khurtsidze acting in

self-defense. 3

     In     response   to   Shulaya's       remarks,    Judge      Forrest     first

attempted to      confirm that   Shulaya was,          as   he    had   just   said,

content with his attorneys; Shulaya demurred: "I don't know how

to respond to this.     I can't say that I am happy or unhappy with

them, but we haven't moved from a standpoint,                    and I think that

we need some additional time to settle some issues we have." Ms.

Macedonio    then explained her efforts           to provide        Shulaya with

translations of discovery material,             contradicting her client's

prior claim that he had not received the materials:

               There have been a number of documents
          that have been translated for Mr. Shulaya,
          including    the     indictment,   several
          affidavits that were drafted, and obtained
          search warrants. Those things have been
          translated and given to him.



3 The video, which was reviewed at trial, depicts Shulaya and
others berating a confidential source whom they had accused of
stealing funds from the poker house. At one point, the
confidential source places a small knife on the table before
Shulaya and instructs Shulaya to kill the source if Shulaya
truly believed the source had stolen from the vor. Shulaya then
instructed Khurtsidze to strike the source, which Khurtsidze
did, before Shulaya himself struck the source with a punch to
the face. The source, meanwhile, was made to stand with his arms
behind his back and his head bowed in deference to Shulaya, the
vor.
                                        8
                   We've also translated the various
              recordings. He's received transcripts of
              those, and also a transcript of his post
              arrest statements. Those are things that the
              defense team has transcribed. I think I
              included the indictment. We're continuing to
              pull out things that we think are important
              and transcribe them into Russian for him.
              Some of them are already in Russian.
              Sometimes    there's    a    Russian-English
              counterpart, but he's getting transcripts of
              the documents that we deem to be important
              that he should have on a rolling basis.

    Dkt. no. 645 at 7-8.

     3.        Shulaya's Rejection of the Government's Plea Offer

     Following Ms. Macedonia's entry into the case, she and Mr.

Cecutti       engaged      the       Government        in    discussions          regarding     a

possible pretrial disposition. Among other things,                                on or about

January       9,   2018,      Ms.    Macedonio       and Mr.        Cecutti met with the

prosecutors          handling        Shulaya's        case     at     the    United       States

Attorney's         Office.          Following     that       meeting,       the    Government

prepared       a     formal     plea    offer        dated    February      28,     2018,     and

transmitted that offer via email to defense counsel on March 2,

2018. See Adams Deel., Ex. l.                   [Dkt. no. 1125-1]

     The principal terms of the Government's only formal plea

offer (the "Offer") extended to Shulaya were as follows:



          •    The Offer would have required Shulaya to plead to one

               count of racketeering conspiracy in violation of Title

               18,     United        States     Code,        Section    1962.       The     Offer

                                                 9
    recounted      the     penalties     applicable      to   that      offense,

    including the maximum term of imprisonment, i.e., twenty

    years.

•   The Offer included a stipulated Guidelines calculation

    based on a series of predicate crimes, namely Shulaya's

    participation:         (1)    from in or about 2014 through in or

    about May 2017,         in a conspiracy to traffic contraband

    tobacco ("Predicate Act One");               (2) in or about December

    2014,    in a conspiracy to steal,              receive,     and possess

    stolen merchandise that had been or would be transported

    in interstate commerce ("Predicate Act Two");                      (3) on or

    about January 21, 2015, in the assault of an individual

    who     had   failed     to    provide     cocaine   to   the      defendant

    ("Predicate Act Three");             (4)   in or about January 2016,

    in an attempt to extort approximately $100,000 from the

    owner of a business located in the vicinity of Brighton

    Beach Avenue, Brooklyn, New York ("Predicate Act Four");

    (5)   on or about February 19,              2016,    in the assault of

    Mamuka Chaganava ("Predicate Act Five");                  (6) on or about

    July 25, 2016, in the assault of a confidential informant

    who had previously worked at the Shulaya Enterprise's

    illegal       gambling        establishment     in    Brighton        Beach,

    Brooklyn,     New York        ("Predicate Act Six");         (7)    from at

    least in or about October 2016 through at least on or

                                    10
    about January 6, 2017, in aiding and abetting the payment

    of bribes to local law enforcement officers in return

    for the ability to operate nightclubs at which narcotics

    were sold to customers ("Predicate Act Seven");          (8) from

    in or about 2016,       through in or about May 2017,       in a

    scheme to defraud casinos through the use of interstate

    wire communications,          electronic devices,   and software

    designed to predict the behavior of particular models of

    electronic "slot" machines, thereby removing the element

    of chance from play of those machines           ("Predicate Act

    Eight");   and   (9)   from in or about 2014 through in or

    about May 2017, in a scheme to defraud the employer of

    Nazo Gaprindashvili by accessing, and causing others to

    access, that employer's personal bank accounts in order

    to divert funds from that employer to the use of members

    of the Shulaya Enterprise ("Predicate Act Nine").

•   The Offer would have stipulated that Shulaya had acted

    as a leader and organizer of the Shulaya Enterprise and

    that he had obstructed justice in connection with the

    investigation and prosecution of the Shulaya Enterprise.

•   The   resulting        Guidelines      sentencing    calculation

    initially resulted in a range of 292 to 365 months of

    imprisonment,    but    for    the   statutory maximum   term   of

    imprisonment of 240 months imprisonment for Count One.

                              11
               Given that statutory maximum term of imprisonment,         the

               Offer would have provided for a       stipulated Guidelines

               sentence of 240 months of imprisonment.

          •    The   Offer   included   appellate   and   collateral   attack

               waivers in the event that Shulaya had received a sentence

               of 240 months imprisonment or less.



        On March 29, 2018, the Court convened another conference to

address Shulaya's prior claim of discontentment with his

counsel, at which time Ms. Macedonio was relieved, and Mr.

Cecutti resumed his role as Shulaya's lead counsel, joined by

Jennifer Louis-Jeune, Esq. Dkt No. 658. At that conference,

Shulaya was asked whether he was satisfied with Mr. Cecutti's

representation and claimed, falsely, that Shulaya was yet to

receive the discovery in this case. See Tr. at 13 (Mar. 29,

2018)    [dkt. no. 1145]. On the same day, Shulaya wrote directly

to the Court stating, among other things,

                   I asked my attorney questions
              regarding motions available for my case
              and so far the attorneys did nothing and i
              still do not understand if i can do be
              needed to support my defense. I was
              presented with a plea agreement but I
              still do not understand the plea and i
              need someone to explain the plea agreement
              and for this i need some additional time.
              when i told the attorney that i needed
              time his response was that we do not have
              time to read even if i told him i did not


                                        12
             understand what it was written in the plea
             agreement.

Dkt. no. 656.

     At the March 29, 2018, conference, Ms. Macedonio contradicted

Shulaya' s    claims regarding the transmission and explanation of

his plea Offer: "I wanted to note for the record that Mr. Shulaya

was presented with the plea agreement and that it was translated

into Russian.         . and the plea offer was rejected by Mr. Shulaya

after it was translated for him." Tr. at 9. Ms. Macedonio further

explained that the Offer had been transmitted and explained prior

to its expiration: "Mr. Cecutti and I had met with the government

prior getting the written plea agreement so we understood what

the terms of the plea offer were going to be. We then presented

those terms to Mr. Shulaya two months ago. So he understood before

he got the written plea offer what the plea offer was going to

look like."     Id.   The Court then confirmed that the defense had

received the Government's written Offer prior to the expiration

of that Offer and whether defense counsel had received a second

rejection of the Government's Offer after receiving the written

Offer: "The Court: So it was twice explained and twice rejected?

Ms. Macedonio: Yes." Id.       at 10. At the same conference, Shulaya

personally addressed the Court and, among other things, made clear

that he maintained his innocence as to at least certain of the

predicate acts listed in the Offer:       "First of all,   the charges


                                     13
that were brought against me, they were connected to some kind of

millions that I never seen. I never even dreamed of them." Id. at

11.

      Following this letter and continued assertions regarding his

discovery,        the    Court     issued    a    formal   memorandum        and   order

regarding Shulaya's claims regarding a purported lack of access

to discovery. Dkt No. 677 (the "Order"). The Order held Shulaya's

claims to be false and frivolous,                   stating,    among other things,

that "from the outset of this case, Mr. Shulaya has claimed that

he has never been given access to the discovery materials at the

Metropolitan Detention Center                ('MDC')   in Brooklyn,     where he is

currently housed-in spite of his attorneys' and the Government's

representations to the contrary." The Court recounted the most

recent of Shulaya's false claims regarding his attorney's efforts

and   discovery          availability       and     described     the   Court's      own

factfinding that had resulted in a determination that Shulaya's

discovery was and had been available and that Shulaya had only

attempted to access that discovery on three occasions over the

course of his detention at the MDC.

      On    May    24,     2018,    the     Court    convened    a   final    pretrial

conference in advance of the trial of Shulaya and Khurtsidze.

Dkt. no. 804 (Tr. at 2). At that time, the Court again discussed

any prior plea offers and Shulaya's rejection of the Offer: "The

Court:     Mr.   Cecutti can you tell me whether or not there was a

                                             14
formal offer which was conveyed to you,             as the Government has

suggested,    and whether or not        it was    conveyed by you to       Mr.

Shulaya?"      Shulaya's     counsel        confirmed    the    receipt    and

transmission of the Offer:       "Yes.       That was at a      time when Ms.

Macedonio was also representing Mr. Shulaya. An offer was made to

Mr. Shulaya. We discussed it with him and he rejected it." Id. at

53. Mr.     Cecutti further confirmed that he had been present for

discussions of the Offer and reconfirmed that Shulaya had rejected

it.   Id.   Finally,   the   Court   confirmed     the   same   with   Shulaya

himself:    "The Court: Mr.    Shulaya, was a plea offer conveyed to

you from Mr. Cecutti or Ms. Macedonio, and you rejected it? The

defendant: 20 years, yes. I rejected that." Id. at 54.

      Shulaya was convicted at trial on five              counts carrying a

maximum term of imprisonment of sixty-five years. He was sentenced

on December 19, 2018, principally to a below-Guidelines term of

forty-five years' imprisonment.




                                       15
      B. Legal Standard

  1. Shulaya's Attorneys Were Not Ineffective in Connection with

     his Rejection of the Government's Plea Offer

             a. Applicable Law

               i. The Strickland Standard

     A claim of ineffective assistance of counsel fails unless a

defendant: (i) overcomes a "strong presumption" that his counsel's

conduct was reasonable and shows that his representation "fell

below an objective standard of reasonableness" under "prevailing

professional norms," and (ii) "affirmatively prove(s] prejudice,"

that is, shows that "but for counsel's unprofessional errors, the

result of the proceeding would have been different." Strickland

v. Washington, 466 U.S. 668, 687-88, 693-94 (1984); accord United

States v. De La Pava, 268 F.3d 157, 163 (2d Cir. 2001). The burden

is on the defendant to establish both elements.              Strickland v.

Washington, 466 U.S. at 687.

     Under    the   first   prong   of    the   Strickland   analysis,   the

reviewing court "must indulge a strong presumption that counsel's

conduct falls within the wide range of reasonable professional

assistance,    bearing in mind that       [t]here are countless ways to

provide effective assistance in any given case and that              [e]ven

the best criminal defense attorneys would not defend a particular

client in the same way." United States v. Aguirre, 912 F.2d 555,

560 (2d Cir. 1990)     (quotation marks omitted). A defendant cannot

                                     16
prevail on a claim of ineffective assistance merely because he

believes that his counsel's strategy was inadequate. United States

v. Sanchez, 790 F.2d 245, 253 (2d Cir. 1986).

       Under the second prong,        a defendant must meet the "heavy

burden" of showing "actual prejudice." Strickland,                            466 U.S.   at

692.    To     satisfy   the     prejudice        prong,     the        defendant      must

demonstrate that there is a "reasonable probability that, but for

counsel's unprofessional          errors,    the     result    of the proceeding

would have been different." Id.              at    693-94.    A defendant cannot

establish prejudice by merely showing that counsel's errors had

"some conceivable effect" on the result,                   for "not every error

that conceivably could have influenced the outcome undermines the

reliability of the result of the proceeding." Id.                            at 693.   Only

where both prongs of the Strickland test are satisfied can it be

concluded that        "counsel was    not    functioning           as    the    'counsel'

guaranteed to the defendant by the Sixth Amendment." Id. at 687.

               ii. Ineffective Assistance of Counsel in the Context of

               Plea Offers

       Criminal defendants do not have a constitutional "right to

be offered a plea [agreement]                . nor a federal right that the

judge accept it." Missouri v.           Frye,       566 U.S.       134,       148   (2012).

However, "[i]f a plea bargain has been offered, a defendant has

the    right    to   effective   assistance        of   counsel         in    considering



                                       17
whether to accept it." Lafler v. Cooper, 566 U.S. 156, 168 (2012).

In Missouri v. Frye, the Supreme Court held that:

          As a general rule, defense counsel has the duty
     to communicate formal offers from the prosecution to
     accept a plea on terms and conditions that may be
     favorable to the accused.      . When defense counsel
     allowed the offer to expire without advising the
     defendant or allowing him to consider it, defense
     counsel did not render the effective assistance the
     Constitution requires.


Id. at 145. The Supreme Court explained that,       in order to show

prejudice "where a plea offer has lapsed or been rejected because

of   counsel's    deficient   performance,"   the   defendant   must

demonstrate a "reasonable probability" that he would have accepted

the plea offer,   that "the plea would have been entered without

the prosecution cancelling it[,]" and that it would have resulted

in "a plea to a lesser charge or a sentence of less prison time."

Id. at 147.

          iii. No Automatic Entitlement to a Hearing

     In ruling on a motion under 28 U.S.C. § 2255, the district

court is required to hold a hearing "[u]nless the motion and the

files and records of the case conclusively show that the prisoner

is entitled to no relief." 28 U.S.C. § 2255; see, e.g., Pham v.

United States, 317 F.3d 178, 185 (2d Cir. 2003)     (§ 2255 does not

permit summary dismissals of motions that present facially valid

claims). However, the filing of a motion pursuant to§ 2255 does

not automatically entitle the movant to a hearing; that section

                                 18
does not imply that there must be a hearing where the allegations

are "vague,      conclusory, or palpably incredible." Machibroda 131

v. United States, 368 U.S.           487,     495   (1962); see, ~ • Chang v.

United States,         250    F.3d 79,   85      (2d Cir.   2001).   To warrant     a

hearing,      the motion must set forth specific facts supported by

competent evidence,           raising detailed and controverted issues of

fact that, if proved at a hearing, would entitle him to relief.

See, e.g., Gonzalez v. United States, 722 F.3d 118, 131 (2d Cir.

2013).

         C.   Discussion

     The      "files    and    records   of      the   case"    flatly   refute   the

unsupported assertions of Shulaya's motion.                    Shulaya claims that

after his counsel made him aware of the Government's plea offer,

his counsel nevertheless "failed to discuss with                     [Shulaya]    the

strengths and weaknesses of the Government's case or to undertake

a comparative sentencing analysis to enable [Shulaya] to make an

informed decision as to whether he should accept or reject the

offer." Mot. at 2. Shulaya further claims that his counsel failed

to inform him of the difference in sentencing exposure in the

event that Shulaya rejected the Offer and proceeded, as he did,

to trial. Id. Finally, Shulaya claims that, had he been informed

of his possible sentencing exposure, or that the "evidence against

him would likely result in a conviction at trial, and/or that he

should accept the Government's plea offer, he would have accepted

                                            19
the plea agreement and entered a plea of guilty according to the

terms of the plea agreement."

     On two separate occasions, two separate attorneys for

Shulaya contradicted his claims during colloquies with the

Court. On March 29, 2018, Ms. Macedonio explained the process by

which she and Mr. Cecutti had conferred with the Government to

negotiate a plea, explained its expected terms to Shulaya,

received a conforming formal offer, transmitted a translation of

that offer to Shulaya, and received Shulaya's rejections on two

occasions: "The Court: So it was twice explained and twice

rejected? Ms. Macedonio: Yes." Tr. at 10.

     Shortly         before      trial,     Mr.      Cecutti,   reconfirmed       Ms.

Macedonio's in-court representations: "The Court: Mr. Cecutti can

you tell me whether or not there was a                   formal offer which was

conveyed to you, as the Government has suggested, and whether or

not it was conveyed by you to Mr. Shulaya?" To which Mr. Cecutti

responded: "Yes. That was at a time when Ms. Macedonio was also

representing Mr.       Shulaya. An offer was made to Mr.                 Shulaya. We

discussed it with him and he rejected it." Dkt.                    804   (Transcript

of May 24, 2018, conference) at 53.

     In      light     of     these       on-the-record      representations       by

experienced     counsel,         coupled     with      Shulaya's    own     in-court

confirmation     that       he   had      rejected     the   Government's     Offer,

Shulaya' s    self-serving       and   uncorroborated        assertions    that   his

                                            20
counsel    had   simply    failed       to    discuss      his    plea      offer        or    the

strength    of   the    Government's          case   is     rejected          is    "palpably

incredible," Machibroda 131 v.                United States,           368 U.S.         at 495.

The overwhelming weight of the                  contrary and credible evidence

available in the "the files and records" of this case, 28 U.S.C.

§ 2255, establishes that Shulaya's motion is simply the latest in

a string of untruthful attempts to avoid the day of reckoning.

        Finally, Shulaya's proposed Amendment is rejected as plainly

contradicted by the         record in this           case.       Mr.    Cecutti was            not

assigned    to   Shulaya     over       Shulaya's         objection         or     despite       a

purported willingness and ability to retain counsel, but rather

as stand-by counsel who would remain engaged in the case and be

ready to resume a lead role in the event that Shulaya fired his

third    retained      counsel,    Ms.       Macedonio.      That       is,        of   course,

precisely what      occurred       in    this     case.    After        Shulaya         and   Ms.

Macedonio    parted ways,         Mr.    Cecutti     resumed       his       role       as    lead

counsel, providing continuity of representation in the face of a

revolving door of successive retained counsel. As the record set

forth above makes clear,          Shulaya's claim in the Amendment fails

to   describe    any     actual     failure,         conflict          of    interest,         or

unprofessional conduct on behalf of Mr. Cecutti.                            Thus his claim

fails under Strickland's first prong.




                                             21
     II.         Shulaya's Motion For Bail is Denied

           A. Applicable Law

            Federal courts have the ftinherent power to enter an order

affecting              the   custody of a         habeas      petitioner who            is    properly

contesting the legality of his custody."                            Ostrer v. United States,

584 F.2d 594,                596 n.     1    (2d Cir. 1978).         See also Mapp v.            Reno,

242 F.3d 221, 226 (2d Cir. 2001)                             However,      ft[t]he standard for

bail pending habeas litigation is a difficult one to meet."                                      Grune

v. Coughlin, 913 F.2d 41, 44 (2d Cir. 1990).                               This power may only

be    exercised              in   special      cases.       Mapp,    242     F.3d      at     226.      A

petitioner challenging his sentence ftshould be granted bail only

in      unusual              cases      or     when     extraordinary            or     exceptional

circumstances exist which make the grant of bail necessary to

make the habeas remedy effective."                           Ostrer,       584 F.2d at 596 n.1

(internal quotation marks and citations omitted).

            In    determining           the    propriety      of     granting         bail,     courts

consider three factors:

     ( 1)        Are    substantial          claims   set    forth    in    the       habeas    corpus

                 petition?

     (2)         Is    there      a   demonstrated         likelihood      the    petition           will

                 prevail?

     (3)         Are     there        extraordinary         circumstances         attending           the

                 petitioner's situation which would require the grant in



                                                      22
          order   to   make    the     writ    of   habeas   corpus    effective,

          presumably if granted?

   Jackson v.     Bennet,     No.    01 Civ.   8971,   2002 WL 126679,      at *1

   (S.D.N.Y. Jan. 30, 2002)          (citing Richard v. Abrams, 732 F.Supp.

   24, 25 (S.D.N.Y. 1990)).

     B. Discussion

     As set out above, substantial claims were not set out in the

Motion,   and the Motion has not prevailed.                  Thus,    there is no

reason to grant bail.

                                CONCLUSION

     Shulaya's Motion and Amendment [dkt. nos. 1, 6] are denied

in their entirety.

     In addition, Shulaya's motion for bail pending decisions on

his§ 2255 Petition [dkt. no. 7 in 19-CV-661] is denied.


     The Clerk of Court shall mark 19-CV-661 closed and all

pending motions denied as moot.


     The Clerk of the Court shall mail a copy of this order to

Petitioner.


SO ORDERED.

Dated:      New York, New York
            April 30, 2019


                                       LO[d~YAtJ/kdq
                                       Senior United States District Judge


                                         23
